Ray, J.
Tbis ease involves a number of points, all of which are elaborately discussed and decided by the St. Louis court of appeals in its opinion in this case, reported in 7 Mo. App. 429. We have. carefully considered that opinion together with the record in the cause, as well as the briefs and arguments of counsel in this court, and as we concur with that court, not only in the result reached, *672but also in the treatment and disposition of the several points involved in the case we deem it sufficient to refer to that opinion as containing the law of the case, well considered and correctly decided. The judgment of the St. Louis court , of appeals , is, therefore, affirmed.
All the judges concur.